DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-6, 19 and 20, drawn to methods for detecting risk.
Group 2, claim(s) 8 and 9, drawn to methods of identifying a therapeutic.
Group 3, claim(s) 10, drawn to methods of treating ADHD using an agent that alters neuronal signaling or morphology of test cells.
Group 4, claim(s) 11 and 14-17, drawn to a panel of SNPs.
Group 5, claim(s) 12 and 13, drawn to vectors and host cells containing the same.
Group 6, claim(s) 18, drawn to methods of treating using an agent that modulates SMYD3.

Additional Lack of Unity Requirement for Election:
	The various groups of invention identified in Groups 1-6 above are directed to various embodiments requiring different distinct elements that require further election as follows:
	If Applicants elect the invention of Group 1, then Applicants shall further elect a particular combination of at least one SNP from the SNPs identified as SEQ ID NO 1-6, or a SNPs in linkage disequilibrium (LD) with particular combination of at least one SNP from the SNPs identified as SEQ ID NO 1-6.  An identification of SNPs by SEQ ID NO:  should be made, and the election may either be to the SNPs themselves of to SNPs in LD with those SNPs.
	If Applicants elect the invention of Group 2, where claim 8 recites elements of claim 1, then Applicants shall further elect a particular combination of at least one SNP from the SNPs identified as SEQ ID NO 1-6, or a SNPs in linkage disequilibrium (LD) with particular combination of at least one SNP from the SNPs identified as SEQ ID NO 1-6.  An identification of SNPs by SEQ ID NO:  should be made, and the election may either be to the SNPs themselves of to SNPs in LD with those SNPs.
	If Applicants elect the invention of Group 3, where claim 10 recites elements of claims 8 which in turn recites elements of claim 1, then Applicants shall further elect a particular combination of at least one SNP from the SNPs identified as SEQ ID NO 1-6, or a SNPs in linkage disequilibrium (LD) with particular combination of at least one SNP 
	If Applicants elect the invention of Group 4, where it is noted that claim 11 is directed to the combination of all of SEQ ID NOs 1-6 but claim 14 recites a singular “nucleic acid of claim 11”, then Applicants shall further elect a particular combination of at least one SNP from the SNPs identified as SEQ ID NO 1-6, or a SNPs in linkage disequilibrium (LD) with particular combination of at least one SNP from the SNPs identified as SEQ ID NO 1-6.  An identification of SNPs by SEQ ID NO:  should be made, and the election may either be to the SNPs themselves of to SNPs in LD with those SNPs.  Further relevant to the election of Group 4, Applicants shall elect a panel that is either: (i) an actual physical element comprising nucleic acids (relevant to claims 14 and 16); or (ii) data and information in a in silico form (relevant to claim 17).
	If Applicants elect the invention of Group 5, where claim 12 recites elements of claim 11, then Applicants shall further elect a particular combination of at least one SNP from the SNPs identified as SEQ ID NO 1-6, or a SNPs in linkage disequilibrium (LD) with particular combination of at least one SNP from the SNPs identified as SEQ ID NO 1-6.  An identification of SNPs by SEQ ID NO:  should be made, and the election may either be to the SNPs themselves of to SNPs in LD with those SNPs.
	If Applicants elect the invention of Group 6, then Applicants shall further elect a particular combination of at least one SNP from the SNPs identified as SEQ ID NO 1-6, or a SNPs in linkage disequilibrium (LD) with particular combination of at least one SNP from the SNPs identified as SEQ ID NO 1-6.  An identification of SNPs by SEQ ID NO:  .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups 1-6 lack unity of invention because even though the inventions of these groups require the technical feature of the different SNPs represented by SEQ ID NOs: 1-6 (i.e.:  rs2105158; rs12042146; rs7548294; rs1538293; rs114359002; rs189771980, respectively), this technical feature is not a special technical feature as it does not make a contribution over the prior art.  For example, the Instant specification indicates that the SNPs were represented on various commercially available arrays (e.g.:  p.29 of the instant specification).  The SNPs were known in the prior art.  For example the dbSNP Reference SNP (refSNP) Cluster Report: rs2105158 (relevant to SEQ DI NO:  1) shows that probes for detecting alleles at the SNP were present on products from Affymetrix.
With regard to the election requirement related to the different particular SNPs/SEQ ID NOs, the different SNPs are located in different genomic contexts.  As evidenced by the different SEQ ID NOs, the structural elements required for the detection and analysis of any different SNP are different and are not common to one another.  Thus the different SNPs, and combinations thereof, do not themselves share a special technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634